Citation Nr: 0605713	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-17 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial evaluation for right ankle 
strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
April 2005, the Board remanded this matter for further 
development.  

As noted in the Board remand, the RO initially denied a claim 
of entitlement to a temporary total rating based on treatment 
of a service-connected disability in July 2003.  The RO 
granted the claim in August 2003, determining that a 
temporary total rating was warranted from April 24, 2003 
through July 1, 2003.  Therefore, the matter is no longer on 
appeal.

In April 2005, the Board also denied the veteran's claim for 
entitlement to an earlier effective prior to November 1, 2000 
for the grant of service connection for right ankle strain, 
based on clear and unmistakable error (CUE) in an October 
1975 Regional Office decision.  Therefore, this matter is 
also no longer on appeal.


FINDING OF FACT

The veteran's service-connected right ankle strain is 
manifested by marked limitation of motion and a limp with the 
need for a prosthetic device for ankle support; there is no 
ankylosis but the overall degree of disability shown is 
consistent with impairment of the right tibia with marked 
disability of the ankle without clinical or X-ray evidence of 
nonunion or malunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
higher, for right ankle strain have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5270, 5271, 5299-5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
involving the claim was made prior to receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the initial rating decision in November 
2001 granted service connection.  The veteran appealed the 
determination, asserting that he was entitled to a higher 
initial evaluation.  Subsequently, VA fully notified the 
veteran of what is required to substantiate his claim in a 
June 2004 letter.  Together, the letter, the August 2002 
statement of the case (SOC) and June 2004 supplemental 
statement of the case provided the veteran with a summary of 
the pertinent evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.    Therefore, the 
veteran is aware of what evidence is needed to prove his 
claim and the reasons and bases as to why his claim was not 
granted by VA.

VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  The Board finds 
that the veteran was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA medical records, including numerous examination 
reports, private medical records, and statements from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  The pertinent post-
service medical evidence includes numerous VA examination 
reports from August 2001 to May 2005, and private medical 
reports dated in October 2000, and 2003 through 2004, 
including a surgical report dated in April 2003.  The Board 
finds that the examinations in recent years were thorough in 
nature and included relevant findings adequate for rating 
purposes.  Under these circumstances, there is no duty to 
provide another examination or medical opinion.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Increased Evaluation

Following the November 2001 rating decision granting service 
connection for right ankle sprain, evaluated as 10 percent 
disabling, the veteran disagreed with the rating.  In an 
August 2002 rating determination, the RO increased the 
veteran's rating from 10 to 20 percent.  As a 20 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet App. 35 
(1993).  In addition, as noted earlier, by rating action of 
August 2003, a temporary total rating was assigned, effective 
April 24, 2003 through July 1, 2003.  After July 1, 2003, the 
20 percent evaluation continued.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

In this case, the RO evaluated the veteran's service-
connected disability under Diagnostic Codes 5010, 5271, and 
5262.  The Board will consider whether a higher rating can be 
granted under these diagnostic codes, as well as consider any 
other potentially applicable diagnostic codes.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis, when established by X- 
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
range of motion, a rating of 20 percent is for application 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

For the ankle, moderate limitation of motion is rated 10 
percent, whereas marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  As noted above, the veteran's right 
ankle sprain is already rated as 20 percent disabling.  There 
is no higher rating available under Diagnostic Code 5271.  

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a.

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.
Under Diagnostic Code 5262, malunion of the tibia and fibula 
is evaluated as 20 percent disabling when there is moderate 
knee or ankle disability, and it is evaluated as 30 percent 
disabling when there is marked knee or ankle disability.  
Nonunion of the tibia and fibula with loose motion, requiring 
brace, is evaluated as 40 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2005); DeLuca, supra.

Upon review, as noted above, the pertinent medical evidence 
includes numerous VA examination reports from August 2001 to 
May 2005, and private medical reports dated in October 2000, 
and 2003 through 2004, including a surgical report dated in 
April 2003.  

The medical evidence shows that the veteran's right ankle 
disability is productive of marked limitation of motion when 
considering Deluca factors.  From VA examination reports 
dated in August 2001, July 2002, February 2003, and May 2005, 
limitation of dorsiflexion ranged from 5 to 15 degrees.  The 
May 2005 VA examination report noted that active range of 
motion for dorsiflexion was to 5 degrees with no pain; 
passive motion was 15 degrees with complaints of pain.  No 
weakness or fatigability noted on testing.  Mild 
incoordination in the form of a limp on the right was 
indicated.  Limitation of plantar flexion ranged from 20 
degrees to 40 degrees for the examinations from August 2001 
to May 2005.  The May 2005 VA examination report showed that 
active rang of motion for plantar flexion was to 30 degrees 
with no pain and to 35 degrees with pain on passive motion.  
While these findings demonstrate marked limitation of motion, 
the veteran is already receiving the highest evaluation under 
Diagnostic Code 5271.  In order to receive a higher initial 
rating, the Board must review the evidence under other 
applicable diagnostic codes.

The medical evidence does not show immobility of the ankle or 
ankylosis at any time during the rating period at issue.  
Thus, an increased evaluation is not warranted under 
Diagnostic Code 5270.

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period.  Ankle 
pain has also been noted on each VA examination that has been 
performed.  However, the provisions of 38 C.F.R. § 4.40 do 
not apply when a veteran is already rated at the maximum 
rating for limitation of motion as in this case.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Moreover, loss of 
functioning arising from pain and weakness does not raise the 
veteran's level disability to that akin to ankylosis. 

The RO considered the criteria for rating muscle injuries 
because of the history of dislocated tendons and the Board 
has done the same.  Applying the evidence to muscle injuries 
as contemplated under 38 C.F.R. § 4.73, Diagnostic Code 5311 
for plantar flexion of foot, the Board notes that there are 
no clinical findings showing any deficiencies in the muscle 
groups around the right ankle.   The July 2004 private 
medical record and VA examination report dated in May 2005 
both indicated that muscle strength testing demonstrated 5/5.  
A negative anterior drawer examination was noted in the July 
2004 private medical report.  Essentially, the veteran's 
symptomatology does not warrant a separate rating under 
38 C.F.R. § 4.73 for muscle injuries.  Similarly, there is no 
basis for a separate rating under 38 C.F.R. § 4.124a for 
neurological injury.  The July 2004 private medical examiner 
indicated that neurovascularly, the ankle was intact.  
Otherwise, the medical records did not discuss any 
neurological deficits.  

Throughout the claims period, the veteran's right ankle 
symptomatology included complaints of pain, incoordination, 
limping, weakness, and occasional swelling.  For ankle 
support, VA examinations continual noted that the veteran 
used a cane in his right hand.  Prior to the surgery in April 
2003, VA examination report in August 2001 noted that he also 
used a Velcro-closing support that went around the ankle and 
bottom of foot.  Based on the course of treatment, the cause 
of the veteran's symptomatology appears to have been tendon 
and ligament problems in the right ankle.  Private treatment 
records dated in 2003 in 2004 indicate that the veteran had a 
partial tear or dislocation of peroneal tendons.  In the 
April 2003 surgical report, it shows that the veteran 
underwent a secondary surgical repair of the peroneus longus 
tendon and correction/repair dislocating peroneal tendons 
with fibular osteotomy.  

The July 2004 private medical evaluation noted that the 
veteran continued to experience pain in his right ankle.  
Examination revealed tenderness along the lateral posterior 
portion of the malleolus and across the forefoot.  The 
examiner indicated that he would consider a future injection 
into the veteran's ankle to alleviate his symptomatology.  
However, the examiner decided to treat him conservatively by 
prescribing the use of a lateral heel wedge, combined with 
physical stretching and Motrin.  

On evaluation in May 2005, the VA examiner also noted 
tenderness to palpation of the anterior joint plus lateral 
malleolus and lateral ligament region.  The examiner also 
noted that the veteran ambulated with a slight limp to the 
right.  

Due to the veteran's tendon and ligament problems and 
associated symptomatology, the RO also correctly evaluated 
the veteran's service-connected disability by analogy 
(38 C.F.R. § 4.20) under Diagnostic Code 5262 for malunion of 
the tibia and fibula with ankle disability.  While there is 
no nonunion or malunion of the tibia or fibula, in 
considering the criteria found in this diagnostic code, the 
Board finds that the relevant clinical findings reported in 
recent years, to marked limitation of motion, limping with 
the need for prosthetic ankle support, and tenderness to 
palpation of the anterior joint and lateral ligament region, 
are consistent with impairment of the tibia with overall 
marked ankle disability, which warrants a 30 percent 
evaluation under Diagnostic Code 5262.  

There is no clinical or X-ray evidence of nonunion of the 
tibia and fibula to warrant a 40 percent evaluation under 
Diagnostic Code 5262.  38 C.F.R. § 4.71a (2005).

In sum, clinical findings support a 30 percent evaluation, 
but no higher, for the veteran's right ankle strain by 
analogy under Diagnostic Code 5262.  There are no clinical 
findings showing muscle or nerve deficiencies to warrant 
separate evaluations under 38 C.F.R. § 4.73, 4.124a.  The 
overwhelming preponderance of the evidence is against a 
symptomatic scar.  Accordingly, s separate compensable rating 
is not warranted for a scar.  38 C.F.R. § 4.71a, Diagnostic 
Codes 7803-7805. 
     
The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected right ankle strain currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  According to the July 2004 private 
medical report, the veteran is able to work full-time without 
any deficits due to his right ankle strain.  The Board finds 
that there has been no showing by the veteran that his right 
ankle disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for 
either disability on appeal pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






ORDER

Entitlement to a 30 percent evaluation, but no higher, for a 
chronic right ankle sprain is warranted. 



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


